Title: From George Washington to William Heath, 19 December 1780
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor Decr 19th 1780
                        
                        I am favored with Yours of the 17th and 18th Inst.
                        I am not sufficiently informed of the mode of transferring to the Corps of Invalids to give a definitive
                            Answer; but as Mr Frye is represented as a good Officer, I have no objection to his having leave of absence for the
                            recovery of his health.
                        If the Levies who remain, are well cloathed, and capable of duty, it may be well to retain them while the
                            River continues open & their services useful—otherwise to discharge them in the same manner as heretofore.
                        When the Officer with the Boats arrives at Murderer’s Creek, he may report to the Quarter Master General, who
                            will give directions for their being laid up.
                        I think it reasonable that the two recovered Prisoners you mention, should be exchanged for those proposed,
                            which may accordingly be done.
                        The Quarter Master General will send some Boards immediately, to finish the place for the reception of the
                            Meat which is to be salted in bulk: and I have to request that very particular attention may be paid to the matter; lest
                            the Meat should be damaged or totally spoiled by the uncommon warmth of the season.
                        I should also be obliged to you, if you will procure from Major Darby, or some other person acquainted with
                            the construction of Boats, a written Description of such Flatbottomed Boats as are most
                            convenient to be transported on Carriages—it should be so intelligible as to be perfectly understood by Boat Builders, as
                            it is designed for a Model to construct a number upon, in Virginia—And will be forwarded to Governor Jefferson at his
                            particular request. In the construction two things are to govern—convenience of the Men—and the transportation of the
                            Boats on Wheels. Major Darby, (under whose care the Boats were at Passaic) had an opportunity to form his judgement on
                            both these points, and recommended a particular kind. I am Dear Sir With very great regard Your Most Obedt Humble Servant
                        
                            Go: Washington
                        
                    